
	

114 HR 188 IH: Transitioning to Integrated and Meaningful Employment Act 
U.S. House of Representatives
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 188
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2015
			Mr. Harper (for himself and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To phase out special wage certificates under the Fair Labor Standards Act of 1938 under which
			 individuals with disabilities may be employed at subminimum wage rates.
	
	
		1.Short titleThis Act may be cited as the Transitioning to Integrated and Meaningful Employment Act  or TIME Act.
		2.FindingsCongress finds the following:
			(1)Current Federal law allows the Secretary of Labor to grant special wage certificates to entities
			 that provide employment to workers with disabilities, allowing such
			 entities to pay their disabled workers at rates that are lower than the
			 Federal minimum wage.
			(2)The practice of paying workers with disabilities less than the Federal minimum wage dates back to
			 the 1930s, when there were virtually no employment opportunities for
			 disabled workers in the mainstream workforce.
			(3)Today, advancements in vocational rehabilitation, technology, and training provide disabled workers
			 with greater opportunities than in the past, and the number of such
			 workers in the national workforce has dramatically increased.
			(4)Employees with disabilities, when provided the proper rehabilitation services, training, and tools,
			 can be as productive as nondisabled employees. Even those individuals that
			 are considered most severely disabled have been able to successfully
			 obtain employment earning minimum wage or higher.
			(5)While some employers possessing special wage certificates claim to provide rehabilitation and
			 training to disabled workers to prepare them for competitive employment,
			 the fact that such employers can pay their workers less than the Federal
			 minimum wage gives them an incentive to exploit the cheap labor provided
			 by their disabled workers rather than to prepare those workers for
			 integrated employment in the mainstream economy.
			(6)Many employers with a history of paying subminimum wages benefit from philanthropic donations and
			 preferred status when bidding on Federal contracts. Yet they claim that
			 paying minimum wage to their employees with disabilities would result in
			 lack of profitability and forced reduction of their workforces.
			(7)Other employers, recognizing that the payment of subminimum wages is in fact exploitation of
			 disabled workers, are now paying the Federal minimum wage, or higher, to
			 their employees with disabilities without reducing their workforces, while
			 still maintaining their profitability. For example, National Industries
			 for the Blind (NIB) agencies exploited their blind employees for years
			 through the payment of subminimum wages, claiming they could not maintain
			 profitability otherwise. Now, All NIB associated agencies are committed to the NIB Board policy to pay employees, whose only
			 disability is blindness, at or above the Federal minimum wage or their
			 state minimum wage, whichever is highest..
			(8)The Wage and Hour Division of the Department of Labor is charged with the responsibility for
			 oversight of these special wage certificates. The results from thorough
			 investigations conducted by the Government Accountability Office—Stronger Federal Efforts Needed for Providing Employment Opportunities and Enforcing Labor
			 Standards in Sheltered Workshops, Report to the Congress, Comptroller
			 General of the United States (HRD–81–99) and Report to Congressional Requesters, Special Wage Program: Centers Offer Employment and Support
			 Services to Workers With Disabilities, But Labor Should Improve Oversight (GAO–01–886)—explain that due to lack of capacity, training, and resources, the Wage and Hour
			 Division is incapable of enforcing compliance with the subminimum wage
			 provision. Furthermore, the significant appropriation that would be
			 required to improve oversight of the regulation would be better spent
			 improving employment outcomes for people with disabilities.
			(9)According to the rules established under section 14(c) of the Fair Labor Standards Act of 1938,
			 employers are to determine the special wage to be paid to a disabled
			 employee through a complicated method that unfairly establishes a
			 productivity benchmark that would be difficult for anyone to maintain. The
			 inability of many employers to correctly establish the wage pursuant to
			 the rule has regularly resulted in disabled employees receiving even less
			 than the special minimum wage (below the federally established minimum
			 wage) that they should have received under the regulation.
			3.Transition to fair wages
			(1)DiscontinuanceEffective on the date of enactment of this Act, the Secretary of Labor shall discontinue issuing
			 special wage certificates under section 14(c) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 214(c)) to any new entities not currently holding a
			 certificate.
			(2)TransitionAll special wage certificates held on the date of enactment of this Act—
				(A)by private for profit entities shall be revoked 1 year after such date of enactment;
				(B)by public or governmental entities shall be revoked 2 years after such date of enactment; and
				(C)by non-profit entities shall be revoked 3 years after such date of enactment.
				(3)RepealEffective 3 years from the date of enactment of this Act, section 14(c) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 214(c)) is repealed and any remaining special wage
			 certificates issued under such section shall be revoked.
			
